***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
MALISA COSTANZO, ADMINISTRATRIX (ESTATE OF
  ISABELLA R. COSTANZO), ET AL. v. TOWN OF
              PLAINFIELD ET AL.
                  (AC 42765)
               DiPentima, C. J., and Alvord and Keller, Js.*

                                  Syllabus

The plaintiff mother, as the administratrix of her daughter’s estate, sought
   to recover damages in connection with her daughter’s drowning death
   in an aboveground pool from the defendants, the town of Plainfield and
   two town employees, for their failure to inspect the pool to ensure that
   mandated safety measures had been installed. The plaintiff was a tenant
   of the property where the accident occurred. The pool did not have a
   self-closing or self latching gate, or a pool alarm, which were required
   as part of the state building code. The defendants filed a notice of intent
   to seek apportionment pursuant to statute (§ 52-102b), as to the property
   owners for their alleged negligence in failing to ensure that the pool
   met all required safety requirements. The defendants also filed an appor-
   tionment complaint, as to the former tenants of the property, alleging
   that they were negligent in failing to notify the defendants that the pool
   had been constructed and that an inspection was needed. The plaintiff
   thereafter filed an objection to the defendants’ notice of intent to seek
   apportionment as to the property owners, and an objection to the defen-
   dants’ apportionment complaint against the former tenants, on the
   ground that the plaintiff’s cause of action in the revised complaint was
   not grounded in negligence but, rather, an intentional or reckless tort
   pursuant to the municipal liability statute (§ 52-557n (b) (8)), and, there-
   fore, the apportionment statute was inapplicable. The trial court sus-
   tained the plaintiff’s objections. On appeal, the defendants claimed that
   the trial court erred in sustaining the plaintiff’s objections on the basis
   that the plaintiff’s revised complaint implicated both exceptions to
   municipal immunity contained in § 52-557n (b) (8) and that the first
   exception employed a negligence standard, not a recklessness standard,
   thus allowing the defendants to seek apportionment. Held that the trial
   court erred in sustaining the plaintiff’s objections to the defendants’
   efforts to seek apportionment: the plaintiff alleged in her complaint that
   at all relevant times the town’s employees acted within the scope of
   their employment with the town, those employees and thus, the town,
   knew that a pool had been built at the property and had actual notice
   that the construction of the pool was completed in violation of the
   applicable laws and/or that the pool constituted a hazard to health or
   safety, thereby alleging that the town employees, with actual knowledge
   of a violation of a law and/or the existence of a hazardous condition,
   failed to conduct an inspection, in accordance with the first exception
   of § 52-557n (b) (8), which contains a negligence standard, and unlike
   the second exception of § 52-557n (b) (8), recklessness is not an element
   of the actual notice exception; as a result of the plaintiff’s allegations
   of a claim of negligence on the part of the municipal actors, the defen-
   dants can seek apportionment as to the negligence of the former tenants
   and property owners pursuant to the apportionment statute (§ 52-
   572h (o)).
           Argued June 17—officially released October 13, 2020

                             Procedural History

   Action to recover damages for, inter alia, reckless-
ness, brought to the Superior Court in the judicial dis-
trict of Windham, where the defendants filed an appor-
tionment complaint and a notice of intent to seek
apportionment; thereafter, the trial court, Cole-Chu, J.,
sustained the plaintiffs’ objections to the defendants’
apportionment complaint and the notice of intent to
seek apportionment, and dismissed the notice and the
apportionment complaint, and the defendants appealed
to this court. Reversed; further proceedings.
  Ryan J. McKone, with whom, on the brief, was James
G. Williams, for the appellants (defendants).
  Stephen M. Reck, for the appellees (plaintiffs).
                          Opinion

   DiPENTIMA, C. J. This case arises out of the tragic
drowning of a young child in an aboveground swimming
pool. The defendants, the town of Plainfield (town),
Robert Kerr and D. Kyle Collins, Jr., appeal from the trial
court’s orders sustaining the objections of the plaintiff
Malisa Costanzo, as administratrix of the estate of the
decedent, Isabella R. Costanzo,1 to the defendants’
efforts to commence apportionment actions against the
owners of the property where the pool was located and
their former tenants who had the pool constructed. We
agree with the defendants that the court improperly
sustained the plaintiff’s objections, and therefore we
reverse the judgment of the trial court and remand the
case for further proceedings.
   The plaintiff alleged the following facts in her revised
complaint dated August 28, 2018. The decedent
drowned in an aboveground pool located at 86 Gelbas
Road in Plainfield on June 22, 2016. At all relevant times,
the town employed Kerr as a licensed building official
and Collins as a licensed assistant building manager.
One of their employment duties was to inspect all pools
constructed in the town to ensure compliance with the
State Building Code. See, e.g., General Statutes § 29-
261.2 The defendants issued a building permit for this
aboveground swimming pool on July 25, 2013; however,
Kerr and Collins, in violation of General Statutes § 29-
265a,3 issued that permit without having determined if
a pool alarm had been installed. The plaintiff further
alleged that the State Building Code4 required the instal-
lation of a self-closing and self latching gate for all new
pools and that Kerr and Collins had failed to ensure the
installation of such a gate prior to issuing the building
permit. The purpose of these safety features was to
prevent children from drowning.
  The plaintiff further alleged that Kerr and Collins
were aware of these requirements and that they knew,
or should have known, that an inspection of new pools
was necessary to ensure compliance with these safety
requirements. Finally, the plaintiff alleged that neither
Kerr nor Collins had inspected or attempted to inspect
the property to ensure that a pool alarm and a self-
closing and self latching gate had been installed.
  On July 27, 2018, prior to the filing of the revised
complaint, the defendants moved for an order directing
the plaintiff’s counsel to provide a copy of the release
agreement between the plaintiff and the owners of 86
Gelbas Road, Jenna Prink and Bruce Prink (Prinks).5
The court, Auger, J., granted the defendants’ motion
on August 23, 2018.
  On October 19, 2018, the defendants filed a notice of
their intent to claim that the negligence of the Prinks
was a proximate cause of the injuries claimed in the
plaintiff’s action against the defendants. See General
Statutes § 52-102b (c).6 Specifically, the defendants
maintained that, as the owners of the property, the
Prinks bore the responsibility for ensuring compliance
with any requirements of the State Building Code, and
that the Prinks had failed (1) to schedule an inspection
of the pool by the defendants, (2) to obtain a certificate
of occupancy for the pool and (3) to prevent their ten-
ants from using the pool without obtaining a certificate
of occupancy. The defendants further noted that the
plaintiff had rented the property in November, 2014,
and that the Prinks knew that four minor children would
be living on the property. Finally, the defendants set
forth the instances of the Prinks’ negligence, including
the failure to notify the town of the construction of the
pool, the failure to seek an inspection, the failure to
obtain a certificate of occupancy and the failure to warn
the plaintiff of these omissions. Finally, the defendants
contended that the Prinks could be liable for a propor-
tionate share of the damages alleged in the plaintiff’s
complaint.
   A few days later, the defendants filed an apportion-
ment complaint, pursuant to General Statutes § 52-
102b,7 against Eric Guerin and Merissa Guerin (Gue-
rins), former tenants of the Prinks who occupied the
property in 2013 at the time the pool was built. In this
one count apportionment complaint, the defendants
alleged that the Guerins had prepared and submitted
the application for the construction of the aboveground
pool to the town. The defendants further claimed that
the Guerins specifically were advised that the pool was
required to have a self-closing and self latching gate,
that an inspection was necessary at the completion of
the construction and that Eric Guerin had submitted
an affidavit ‘‘wherein he attested that he would install
a [pool alarm].’’ The defendants alleged that the Guerins
failed to notify them that the pool had been constructed
and thus that an inspection was needed. The defendants
alleged that these actions amounted to negligence and,
additionally, the Guerins negligently failed to obtain a
certificate of occupancy for the aboveground pool and
failed to notify the Prinks that (1) the aboveground pool
did not comply with the requirements of the building
code, (2) the town and its officials had not been notified
of its construction or the need for an inspection and
(3) there was no certificate of occupancy. In conclusion,
the defendants claimed that the Guerins could be liable
for a proportionate share of the damages alleged in the
plaintiff’s complaint.
  On October 22, 2018, the plaintiff filed an objection
to the defendants’ notice of intent to seek apportion-
ment as to the Prinks. The plaintiff argued that her
complaint set forth a statutory cause of action pursuant
to General Statutes § 52-572n (b) (8) alleging reckless-
ness, and that the apportionment statute, General Stat-
utes § 52-572h (o), applied only to claims of negligence.
On October 25, 2018, the plaintiff filed a similar objec-
tion to the defendants’ apportionment complaint
directed against the Guerins.
   The court, Cole-Chu, J., held a hearing on November
19, 2018. At the outset, it noted that the objection to
the apportionment complaint ‘‘could reasonably be con-
strued as a motion to strike.’’ In his argument, the plain-
tiff’s counsel stated that he had not pleaded a negligence
cause of action in the revised complaint but rather an
intentional or reckless tort pursuant to General Statutes
§ 52-557n (b) (8), and, as a result, the apportionment
statute was inapplicable. He also indicated that the com-
plaint was based on the second exception to municipal
immunity contained in § 52-557n (b) (8)8 with respect
to property inspections. The defendants’ counsel took
the position that the complaint alleged negligence, and
not recklessness; he acknowledged that claims of reck-
lessness are not subject to apportionment.
   On March 19, 2019, the court issued an order sus-
taining the plaintiff’s objection to the defendants’ notice
of intent to pursue apportionment as to the Prinks.
Specifically, it agreed with the plaintiff’s contention that
the complaint did not allege negligence such that the
apportionment statute did not apply. The court stated
that, ‘‘[i]f the defendants are found liable to the [plain-
tiff] on the revised complaint, it will be for reckless
disregard for health and safety under all relevant
[alleged] circumstances, not for negligence.’’ (Internal
quotation marks omitted.) In a separate order, the court
dismissed the defendant’s notice to seek apportion-
ment, stating that, in sustaining the plaintiff’s objection,
it had essentially held ‘‘that it has no subject matter
jurisdiction over the proceedings the defendants
attempted . . . to set in motion.’’
   The court also sustained the plaintiff’s objection to
the apportionment complaint filed against the Guerins.
It again concluded that the plaintiff had alleged reck-
lessness against the defendants and that therefore the
apportionment statute was inapplicable. The court also
issued a separate order dismissing the apportionment
complaint against the Guerins on the basis of the lack
of subject matter jurisdiction.9 This appeal followed.
Additional facts will be set forth as necessary.
   On appeal, the defendants claim that the trial court
erred in precluding their efforts to seek apportionment.
Specifically, they argue that the plaintiff’s revised com-
plaint implicated both exceptions to municipal immu-
nity contained in § 52-557n (b) (8) and that the first
exception employs a negligence, not recklessness stan-
dard. As a result, they argue, apportionment is not pro-
hibited pursuant to § 52-572h (o). The defendants fur-
ther contend that the cause of action recognized in
§ 52-557n (b) (8) is not excluded from apportionment
pursuant to § 52-102b. We agree with the defendants
that the plaintiff’s revised complaint sets forth allega-
tions that fall within the first exception of § 52-557n
(b) (8) and that that exception contains a negligence
standard. The trial court erred in sustaining the plain-
tiff’s objections to the defendants’ efforts to seek appor-
tionment.
   In order to resolve this appeal, we must review the
relevant statutes and legal principles regarding munici-
pal liability and apportionment, as they apply to the
allegations contained in the plaintiff’s revised com-
plaint. ‘‘As a matter of Connecticut’s common law, the
general rule . . . is that a municipality is immune from
liability for negligence unless the legislature has
enacted a statute abrogating that immunity.’’ (Internal
quotation marks omitted.) Grady v. Sommers, 294
Conn. 324, 334, 984 A.2d 684 (2009); see also Spears v.
Garcia, 263 Conn. 22, 28, 818 A.2d 37 (2003). ‘‘The tort
liability of a municipality has been codified in § 52-
557n. Section 52-557n (a) (1) provides that [e]xcept as
otherwise provided by law, a political subdivision of
the state shall be liable for damages to person or prop-
erty caused by: (A) The negligent acts or omissions of
such political subdivision or any employee, officer or
agent thereof acting within the scope of his employ-
ment or official duties . . . . Section 52-557n (a) (2)
(B) extends, however, the same discretionary act immu-
nity that applies to municipal officials to the municipali-
ties themselves by providing that they will not be liable
for damages caused by negligent acts or omissions
which require the exercise of judgment or discretion
as an official function of the authority expressly or
impliedly granted by law.’’ (Emphasis added; internal
quotation marks omitted.) Borelli v. Renaldi,         Conn.
    ,     ,      A.3d       (2020); see also Northrup v.
Witkowski, 332 Conn. 158, 167–68, 210 A.3d 29 (2019);
Ventura v. East Haven, 330 Conn. 613, 629, 199 A.3d
1 (2019). In other words, ‘‘the statute provides that
municipalities shall be liable for harm caused by minis-
terial acts in subsection (a) (1) (A) but shall not be liable
for harm caused by discretionary acts in subsection (a)
(2) (B).’’ Ugrin v. Cheshire, 307 Conn. 364, 381, 54 A.3d
532 (2012).10
   Subsection (b) of § 52-557n defines additional cir-
cumstances in which a municipality, or an employee
of that municipality, is not subject to liability. Id., 381.
Stated differently, ‘‘[s]ubsection (a) [of § 52-557n] sets
forth general principles of municipal liability and immu-
nity, while subsection (b) sets forth [ten] specific situa-
tions in which both municipalities and their officers are
immune from tort liability.’’ (Internal quotation marks
omitted.) Elliott v. Waterbury, 245 Conn. 385, 395, 715
A.2d 27 (1998); see also Martel v. Metropolitan District
Commission, 275 Conn. 38, 59, 881 A.2d 194 (2005).
Specifically, the relevant language in that section of the
statute provides: ‘‘Notwithstanding the provisions of
subsection (a) of this section, a political subdivision of
the state or any employee . . . acting within the scope
of his employment or official duties shall not be liable
for damages to person or property resulting from . . .
(8) [the] failure to make an inspection or making an
inadequate or negligent inspection of any property . . .
to determine whether the property complies with or
violates any law or contains a hazard to health and
safety, unless the political subdivision had notice of
such a violation of law or such a hazard or unless
such failure to inspect or such inadequate or negligent
inspection constitutes a reckless disregard for health
or safety under all the relevant circumstances . . . .’’
General Statutes § 52-557n (b) (8).
    Our Supreme Court has concluded that § 52-557n (b)
(8) ‘‘abrogates the traditional common-law doctrine of
municipal immunity, now codified by statute, in . . .
two enumerated circumstances.’’ (Emphasis added.)
Ugrin v. Cheshire, supra, 307 Conn. 382; see also Wil-
liams v. Housing Authority of Bridgeport, 327 Conn.
338, 356, 174 A.3d 137 (2017) (§ 52-557n (b) (8) carves
out two distinct exceptions to municipal immunity for
failure to inspect); see generally Collins v. Greenwich,
Superior Court, judicial district of Stamford-Norwalk,
Docket No. CV-XX-XXXXXXX-S (February 13, 2018)
(‘‘[a]ctual notice of the hazardous condition and reck-
lessness are distinct alternate predicates to liability
under [§ 52-557n (b) (8)]’’).
    We now turn to the matter of apportionment.11 Sec-
tion 52-572h (c) provides in relevant part: ‘‘In a negli-
gence action to recover damages resulting from per-
sonal injury, wrongful death or damage to property . . .
if the damages are determined to be proximately caused
by the negligence of more than one party, each party
against whom recovery is allowed shall be liable to the
claimant only for such party’s proportionate share of
the recoverable economic damages and the recoverable
noneconomic damages . . . .’’ Additionally, subsec-
tion (o) of § 52-572h provides in relevant part that ‘‘there
shall be no apportionment of liability or damages
between parties liable for negligence and parties liable
on any basis other than negligence, including, but not
limited to, intentional, wanton or reckless misconduct,
strict liability or liability pursuant to any cause of action
created by statute, except that liability may be appor-
tioned among parties liable for negligence in any cause
of action created by statute based on negligence includ-
ing, but not limited to, an action for wrongful death
pursuant to section 52-555 or an action caused by a
motor vehicle owned by the state pursuant to section
52-556.’’ (Emphasis added.)
   In Allard v. Liberty Oil Equipment Co., 253 Conn.
787, 801, 756 A.2d 237 (2000), our Supreme Court stated
that the our legislature made it ‘‘clear that the appor-
tionment principles of § 52-572h do not apply where
the purported apportionment complaint rests on any
basis other than negligence and that these other bases
include, without limitation, intentional, wanton or
reckless misconduct, strict liability or liability pursuant
to any cause of action created by statute.’’ (Emphasis
added; internal quotation marks omitted.) See also Snell
v. Norwalk Yellow Cab, Inc., 332 Conn. 720, 726, 212
A.3d 646 (2019).
  In light of the foregoing principles, the plaintiff’s
claims may be distilled as follows. In her revised com-
plaint, the plaintiff alleged reckless conduct on the part
of Kerr and Collins with respect to their failure to con-
duct an inspection of the aboveground pool to verify
the installation of a pool alarm and a self-closing and
self latching gate. Thus, relying on § 52-572h (o) and
our Supreme Court’s decision in Allard v. Liberty Oil
Equipment Co., supra, 253 Conn. 787, the plaintiff con-
tends that the defendants were barred from pursuing
apportionment actions against the Guerins and the
Prinks under § 52-102b (a) and (c), respectively.
   We now examine the two exceptions to municipal
immunity in § 52-557n (b) (8) to address the plaintiff’s
contention. At the outset, we note that this task presents
a question of law subject to plenary review. See, e.g.,
DeMattio v. Plunkett, 199 Conn. App. 693, 698,          A.3d
      (2020). ‘‘When construing a statute, [the court’s]
fundamental objective is to ascertain and give effect to
the apparent intent of the legislature. . . . In other
words, [the court seeks] to determine, in a reasoned
manner, the meaning of the statutory language as
applied to the facts of [the] case, including the question
of whether the language actually does apply. . . . In
seeking to determine that meaning . . . [General Stat-
utes] § 1-2z directs [the court] first to consider the text
of the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered.’’ (Internal quotation marks omitted.)
Id., 698–99.
   The second exception set forth in § 52-557n (b) (8)
indisputably requires recklessness. Specifically, the text
of the statute contains the phrase ‘‘a reckless disregard
for health and safety under all the relevant circum-
stances . . . .’’ In Williams v. Housing Authority of
Bridgeport, supra, 327 Conn. 358–74, our Supreme
Court conducted a comprehensive analysis of how to
assess recklessness in this context. Specifically, the
court stated: ‘‘We concluded that, particularly when the
failure to inspect violates some statute or regulation,
the question of recklessness ordinarily will be one for
the jury, taking into account all relevant circumstances.
We also concluded that when the failure to inspect is
not an isolated incident but results from a general policy
of not conducting inspections of a certain type, the
jury reasonably may consider whether the policy itself
indicates a reckless disregard for public health or
safety.’’ Id., 368–69.
   As to the first exception contained in § 52-557n (b)
(8), the relevant text abrogates municipal immunity in
the case of a failure to inspect property or in the making
of an inadequate or negligent inspection to determine
if the property complied with or violated any law, or
presented a hazard to health and safety when ‘‘the polit-
ical subdivision had notice of such a violation of law
or such a hazard . . . .’’ (Emphasis added.) General
Statutes § 52-557n (b) (8). Stated succinctly, the first
exception applies only when the municipality had
notice of the violation of law or the hazard. Significantly,
it does not contain any reference to recklessness. This
exception is limited to instances of negligence with
respect to the inspection of property for compliance
with or violation of any law or the presence of a hazard
to health and safety.
  Having concluded that the first exception of § 52-557n
(b) (8) contains a negligence, rather than a recklessness,
standard, we now turn to the allegations contained in
the plaintiff’s revised complaint. If these allegations set
forth a claim pertaining to the first exception of § 52-
557n (b) (8) and negligent conduct, then § 52-572h (o)
does not prevent apportionment at this stage of the pro-
ceedings.
   ‘‘[T]he interpretation of pleadings is always a question
of law for the court. . . . Our review of the trial court’s
interpretation of the pleadings therefore is plenary.
. . . [W]e long have eschewed the notion that pleadings
should be read in a hypertechnical manner. Rather,
[t]he modern trend, which is followed in Connecticut,
is to construe pleadings broadly and realistically, rather
than narrowly and technically. . . . [T]he complaint
must be read in its entirety in such a way as to give
effect to the pleading with reference to the general
theory upon which it proceeded, and do substantial
justice between the parties. . . . Our reading of plead-
ings in a manner that advances substantial justice
means that a pleading must be construed reasonably,
to contain all that it fairly means, but carries with it
the related proposition that it must not be contorted
in such a way so as to strain the bounds of rational
comprehension. . . . Although essential allegations
may not be supplied by conjecture or remote implica-
tion . . . the complaint must be read in its entirety in
such a way as to give effect to the pleading with refer-
ence to the general theory upon which it proceeded, and
do substantial justice between the parties.’’ (Internal
quotation marks omitted.) Carrico v. Mill Rock Leasing,
LLC, 199 Conn. App. 252, 261,         A.3d      (2020); see
also Lynn v. Bosco, 182 Conn. App. 200, 213–15, 189
A.3d 601 (2018); Harborside Connecticut Limited Part-
nership v. Witte, 170 Conn. App. 26, 34, 154 A.3d
1082 (2016).
  In count one of her revised complaint, the plaintiff
alleged that at all relevant times, Kerr and Collins acted
within the scope of their employment with the town.
She also claimed that Kerr and Collins knew that all
new pools required a pool alarm and a self-closing and
self latching gate and that a permit cannot be issued
without verification of these safety features. She further
averred that these two town employees knew that these
safety features were mandatory and vital to save the
lives of children, who often reside at homes where new
pools are constructed. The plaintiff then specifically
alleged that (1) Kerr and Collins were aware that a pool
had been constructed at 86 Gelbas Road, (2) they could
see the pool from the public road that they drove on
repeatedly, (3) they could see that a self-closing and
self latching gate had not been installed, and (4) they
never inspected or attempted to inspect the pool, or
otherwise determined if a pool alarm or a self-closing
and self latching gate had been installed. We construe
the complaint broadly and realistically rather than nar-
rowly and technically. Morton v. Syriac, 196 Conn. App.
183, 192, 229 A.3d 1129, cert. denied, 335 Conn. 915,
229 A.3d 1045 (2020). We conclude, therefore, that the
plaintiff set forth a claim alleging that the town’s
employees, and thus the town, knew that a pool had
been built at the property, had actual notice that the
construction of this pool was completed in violation of
the applicable laws and/or that the pool constituted a
hazard to health or safety.
   We therefore conclude that the plaintiff has alleged
that Kerr and Collins, with actual knowledge of a viola-
tion of law and/or the existence of a hazardous condi-
tion, failed to conduct an inspection, in accordance
with the first exception of § 52-577n (b) (8). Unlike the
second exception of § 52-577n (b) (8), recklessness is
not an element of the actual notice exception. As a
result of the plaintiff’s allegations of a claim of negli-
gence on the part of the municipal actors, the defen-
dants could seek apportionment as to the negligence
of the Prinks and Guerins under § 52-572h (o). Accord-
ingly, we conclude that the trial court erred in sustaining
the plaintiff’s objections to the notice of apportionment
as to the Prinks and to the apportionment complaint
filed against the Guerins.
  The judgment is reversed and the case is remanded
with direction to overrule the plaintiff’s objections to
the notice of apportionment and the apportionment
complaint and for further proceedings in accordance
with this opinion.
   In this opinion the other judges concurred.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    In addition to the claims against the defendants brought in her capacity
as administratrix of the decedent’s estate, Malisa Costanzo, individually and
as parent and next friend for her four children, Felicity Costanzo, Gabriel
Costanzo, Xavier Costanzo and Giovanni Costanzo, also set forth claims of
bystander emotional distress. See Georges v. OB-GYN Services, P.C.,
Conn.      ,     n.1,      A.3d      (2020) (noting general rule that minor
children may bring action only by way of parent or next friend). The claims
of bystander emotional distress are not the subject of this appeal. In this
appeal, we refer to Malisa Costanzo, in her capacity as administratrix of
the estate of the decedent as the plaintiff. See id.
   2
     General Statutes § 29-261 (b) provides: ‘‘The building official or assistant
building official shall pass upon any question relative to the mode, manner
of construction or materials to be used in the erection or alteration of
buildings or structures, pursuant to applicable provisions of the State Build-
ing Code and in accordance with rules and regulations adopted by the
Department of Administrative Services. They shall require compliance with
the provisions of the State Building Code, of all rules lawfully adopted and
promulgated thereunder and of laws relating to the construction, alteration,
repair, removal, demolition and integral equipment and location, use, acces-
sibility, occupancy and maintenance of buildings and structures, except as
may be otherwise provided for.’’
   3
     General Statutes § 29-265a provides: ‘‘(a) As used in this section, ‘pool
alarm’ means a device which emits a sound of at least fifty decibels when
a person or an object weighing fifteen pounds or more enters the water in
a swimming pool.
   ‘‘(b) No building permit shall be issued for the construction or substantial
alteration of a swimming pool at a residence occupied by, or being built
for, one or more families unless a pool alarm is installed with the swim-
ming pool.’’
   4
      See 2012 International Residential Code for One- and Two-Family Dwell-
ings, Appendix G, § AG105.2 (8), p. 830 (adopted by the 2016 Connecticut
State Building Code pursuant to General Statutes (Rev. to 2015) § 29-252,
as amended by Public Acts 2016, No. 16-215, § 5) (aboveground swimming
pools must have self-closing and self latching gate installed).
   5
     The plaintiff’s claim against the Prinks had resulted in a settlement and
a release agreement.
   6
     General Statutes § 52-102b (c) provides in relevant part: ‘‘If a defendant
claims that the negligence of any person, who was not made a party to the
action, was a proximate cause of the plaintiff’s injuries or damage and the
plaintiff has previously settled or released the plaintiff’s claims against such
person, then a defendant may cause such person’s liability to be apportioned
by filing a notice specifically identifying such person by name and last-
known address and the fact that the plaintiff’s claims against such person
have been settled or released. Such notice shall also set forth the factual
basis of the defendant’s claim that the negligence of such person was a
proximate cause of the plaintiff’s injuries or damages. No such notice shall
be required if such person with whom the plaintiff settled or whom the
plaintiff released was previously a party to the action.’’
   7
     General Statutes § 52-102b (a) provides: ‘‘A defendant in any civil action
to which section 52-572h applies may serve a writ, summons and complaint
upon a person not a party to the action who is or may be liable pursuant
to said section for a proportionate share of the plaintiff’s damages in which
case the demand for relief shall seek an apportionment of liability. Any
such writ, summons and complaint, hereinafter called the apportionment
complaint, shall be served within one hundred twenty days of the return
date specified in the plaintiff’s original complaint. The defendant filing an
apportionment complaint shall serve a copy of such apportionment com-
plaint on all parties to the original action in accordance with the rules of
practice of the Superior Court on or before the return date specified in
the apportionment complaint. The person upon whom the apportionment
complaint is served, hereinafter called the apportionment defendant, shall
be a party for all purposes, including all purposes under section 52-572h.’’
   8
     The second exception set forth in General Statutes § 52-557n (b) (8)
provides in relevant part that a municipality shall not be liable for damages
for the ‘‘failure to make an inspection . . . unless such failure to inspect
. . . constitutes a reckless disregard for health or safety under all the rele-
vant circumstances.’’
   9
     We note that the parties have not substantively addressed the court’s
orders ‘‘essentially’’ holding that it lacked subject matter jurisdiction. The
defendants have appealed from the court’s two orders sustaining the plain-
tiff’s objections and the two orders dismissing the notice to seek apportion-
ment and the apportionment complaint due to the lack of subject matter juris-
diction.
   A determination regarding the subject matter jurisdiction of the trial court
raises a question of law subject to the plenary standard of review. See
Tatoian v. Tyler, 194 Conn. App. 1, 35, 220 A.3d 802 (2019), cert. denied,
334 Conn. 919, 222 A.3d 513 (2020); see also Real Estate Mortgage Network,
Inc. v. Squillante, 184 Conn. App. 356, 360, 194 A.3d 1262, cert. denied, 330
Conn. 950, 197 A.3d 390 (2018). ‘‘Moreover, [i]t is a fundamental rule that
a court may raise and review the issue of subject matter jurisdiction at any
time. . . . Subject matter jurisdiction involves the authority of the court to
adjudicate the type of controversy presented by the action before it. . . .
[A] court lacks discretion to consider the merits of a case over which it is
without jurisdiction. . . . The subject matter jurisdiction requirement may
not be waived by any party, and also may be raised by a party, or by the
court sua sponte, at any stage of the proceedings, including on appeal. . . .
[S]ubject matter jurisdiction involves the authority of the court to adjudicate
the type of controversy presented by the action before it . . . and a judg-
ment rendered without subject matter jurisdiction is void.’’ (Citation omitted;
internal quotation marks omitted.) Labissoniere v. Gaylord Hospital, Inc.,
199 Conn. App. 265, 275–76,          A.3d     (2020); Petrucelli v. Meriden, 198
Conn. App. 838, 846,         A.3d       (2020).
   We are not persuaded that these proceedings implicated the subject matter
jurisdiction of the trial court. In any event, for the reasons set forth in this
opinion, we conclude that the court erred, under these facts and circum-
stances, in rejecting the defendants’ efforts regarding apportionment.
Accordingly, we conclude that the court’s determination regarding a lack
of subject matter jurisdiction was improper.
   10
      Although § 52-557n (a) (1) (A) imposes liability on municipalities for
certain negligent acts or omissions of its employees, § 52-557n (a) (2) (A)
provides that municipalities are not liable for acts that constitute criminal
conduct, fraud, actual malice or wilful misconduct.
   11
      ‘‘Apportionment does not affect the determination of whether the defen-
dant is liable under a theory of negligence but, rather, affects the determina-
tion of his degree of fault once a trier of fact has determined that his breach
of a reasonable standard of care was a substantial factor in causing the
plaintiff’s injuries. . . . Once it is determined that the defendant’s conduct
has been a cause of some damage suffered by the plaintiff, a further question
may arise as to the portion of the total damages which may properly be
assigned to the defendant, as distinguished from other causes.’’ (Citation
omitted; internal quotation marks omitted.) Henriques v. Magnavice, 59
Conn. App. 333, 338, 757 A.2d 627 (2000).